Citation Nr: 1804529	
Decision Date: 01/24/18    Archive Date: 02/05/18

DOCKET NO.   14-09 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a compensable rating for residuals of a right ankle fracture. 

2.  Entitlement to a compensable rating for surgical scars at the lateral and medial right ankle.   


REPRESENTATION

Veteran  represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Baxter, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 2008 to June 2009, August 2012 to August 2013, and from July 2014 to July 2015.  

This matter comes before the Board of Veterans Appeals (Board) from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's representative, in an October 2017 Informal Hearing Presentation, requested a new examination in order to determine the current severity of the Veteran's disabilities.  The representative indicated that the Veteran now reports that the right ankle scars are now painful and noted that the Veteran's most recent examination was in April 2014.  In light of the Veteran's statement indicating that the disability has worsened, another VA medical examination is necessary.  In addition, the January 2014 examination report did not include any testing for pain on active and passive motion or joint testing in weight-bearing and non weight bearing.  See Correia v. McDonald, 28 Vet. App. 158 (2016).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records.  All records obtained must be associated with the record.

2.  After obtaining all outstanding treatment records, the Veteran should be scheduled for an appropriate VA examination to determine the current severity of his right ankle and scar disabilities.  The electronic record, to include a complete copy of the REMAND, must be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished, and all clinical findings should be reported in detail. 

The examiner should conduct range of motion testing of both ankles (expressed in degrees) in active motion, passive motion, weight-bearing and non weight-bearing. The examiner should note the point at which pain begins in the range of motion.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

The examiner should also render findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the ankles.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the right ankle due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

The examiner must measure the size of the scars and indicate whether the scar are painful, unstable, deep or superficial, and linear or non-linear. 

The examiner is also asked to address whether there are any disabling effects from the service-connected scars.

4.  If any benefit sought remains denied, the Veteran and his representative must be provided a supplemental statement of the case.  An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




